Citation Nr: 0719321	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-04 136	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1973 to September 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied TDIU.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
bilateral knee degenerative arthritis, evaluated as 10% 
disabling from September 1975 to November 1995, which was 
then separated into two distinct disabilities effective 
November 1995 currently characterized as right knee 
degenerative arthritis status post total arthroplasty, 
evaluated as 30% disabling; and left knee degenerative 
arthritis status post total arthroplasty, evaluated as 30% 
disabling. 

3.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of TDIU, and those disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the award of TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Pre-rating February and August 2003 RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his service-connected disabilities.  The February 2003 
letter also provided notice of what was needed to establish 
entitlement to TDIU (evidence showing that service-connected 
disabilities prevented obtaining or retaining substantially-
gainful employment).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The February and August 2003 RO letters also notified the 
veteran that the VA would make reasonable efforts to help him 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and February 2003 and March 2006 RO letters 
requested the veteran to furnish any information or evidence 
that he had that pertained to his claim.  The Board finds 
that these letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
prior to the January 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, the Board finds that the appellant was 
notified of the degree of disability and the effective date 
information in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2006.  In April 2003, April 2005, and 
January 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claim, reports of which 
are of record.  A copy of the April 2003 Social Security 
Administration (SSA) decision awarding the veteran disability 
benefits, together with the medical records underlying that 
determination have been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters on appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  For the above purpose of 
one 60% disability, disabilities of 1 or both lower 
extremities will be considered as 1 disability, including the 
bilateral factor.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of bilateral knee degenerative arthritis, evaluated 
as 10% disabling from September 1975 to November 1995, which 
was then separated into two distinct disabilities effective 
November 1995 currently characterized as right knee 
degenerative arthritis status post total arthroplasty, 
evaluated as 30% disabling; and left knee degenerative 
arthritis status post total arthroplasty, evaluated as 30% 
disabling.  He currently has a combined rating of 60 percent, 
including a bilateral factor of 5.1 percent for Diagnostic 
Code 5055.  Inasmuch as the veteran's service-connected 
bilateral knee replacement could arguably be considered a 
single disability rated as 60% disabling, and thus, meeting 
the percentage requirements under 38 C.F.R. § 4.16(a), TDIU 
shall not be granted unless a veteran is unable to secure and 
follow a substantially gainful occupation by reason of such 
service-connected disabilities, per 38 C.F.R. § 4.16(b).  

The central inquiry is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected knee disabilities alone prevent 
him from securing and following any substantially-gainful 
employment; rather, he remains capable of performing the 
physical acts required by employment.

In his September 2002 TDIU claim, the veteran reported that 
he last worked full-time in sales that month, with previous 
employment in computer programming.  He reported having 1 
year of college education.

In October 2002, the veteran underwent left total knee 
replacement arthroplasty at St. Anthony's Medical Center.  In 
November, F. M., M.D., assessed the veteran to be doing 
extremely well postoperatively, and he was discharged from 
physical therapy in December.    

In a February 2003 statement, the veteran's former employer 
stated that the veteran last worked as a computer operator in 
May 2002, when he was terminated due to poor job performance.

On examination by J. O'D., D.O., in mid-April 2003, the 
veteran's knee problems were noted to have been compounded by 
massive obesity as well as a history of osteoporosis, but he 
remained independently ambulatory.  On examination, he 
weighed 325 pounds.  Flexion was to 95 degrees in each knee, 
and extension was complete.  Gait was slow.  Lumbar spine X-
rays revealed multi-level discogenic degenerative disease 
(DDD).  The diagnoses were morbid obesity, status post 
bilateral knee replacement, and well-controlled hypertension, 
and the examiner opined that, as a result of these combined 
service-connected and non-service-connected disabilities, the 
veteran could stand and walk a combined total of less than 2 
hours daily with appropriate rest periods; sit for at least 6 
hours daily, with appropriate rest periods; bend and stoop 
occasionally; and lift and transport 5 pounds on an 
occasional basis, and that he could not crouch, kneel, and 
squat.  His traveling capability was clearly restricted, but 
communication skills were intact, and fingering, handling, 
and grasping with the upper extremities was not restricted.  
He was unable to perform anything but the most simple and 
non-sustained foot controls, and the examiner felt that he 
should avoid ladders, scaffolding, and uneven terrain because 
of precarious balance abilities and clinical matters cited 
above.   

On late April 2003 physical residual functioning capacity 
assessment by J. D., a SSA counselor, the veteran's 
complaints included severe pain when walking or standing 
longer than 30 minutes, and inability to mow a lawn, work in 
a garden, and help with household chores due to back and knee 
pain.  The counselor found that, due to a combination of 
obesity and bilateral knee replacements, the veteran could 
occasionally lift and/or carry 10 pounds, and frequently lift 
and/or carry less than 10 pounds; stand and/or walk for a 
total of less than 2 hours in an 8-hour work-day; and sit for 
a total of about 6 hours in an 8-hour work-day.  Pushing 
and/or pulling was unlimited in the upper and lower 
extremities.  He had no manipulative, visual, communicative, 
or environmental limitations.

On late April 2003 VA orthopedic examination, the veteran was 
noted to be fully weight-bearing on his left total knee 
arthroplasty without any restriction.  The veteran's 
complaints included pain, difficulty getting in and out of a 
car and climbing and descending stairs, and inability to 
hunt, bowl, or mow a lawn.  He did not use a cane or any 
crutches, braces, or corrective shoes.  He exercised by 
walking for 5 to 10 minutes per day.  On current examination, 
the veteran weighed 345 pounds, and he had a waddling gait.  
He was able to get on and off the examining table without 
difficulty, and was able to tandem, toe-, and heel-walk and 
squat 50%.  Knee extension was to 5 degrees bilaterally, and 
left knee flexion was to 105 degrees.  The diagnoses were 
left knee degenerative joint disease with arthroplasty, with 
subjective complaints greater than objective findings, with 
range of motion nearly normal.

In late April 2003, the SSA found the veteran disabled from 
September 2002 primarily due to osteoarthrosis and allied 
disorders, and secondarily due to sleep-related breathing 
disorders.

On April 2005 VA orthopedic examination, the veteran 
complained of severe and unrelenting pain despite the absence 
of knee joints due to replacement with artificial joints 
bilaterally, which pain was relieved by rest and worsened by 
climbing stairs.  He began using a single-footed cane for 
ambulation 6 months ago.  The past medical history was 
significant for sleep apnea, shortness of breath, 
osteoporosis, hypertension, morbid obesity, and lumbar spine 
DDD, which the Board notes are all non-service-connected 
disabilities.  On current examination, the veteran ambulated 
with a cane.  He weighed 345 pounds.  There was no 
instability in any total knee replacement or ligaments.  
Right knee range of motion was from 0 to 95 degrees and was 
not further altered by pain, fatigability, incoordination, 
lack of endurance, or repeated testing.  Left knee range of 
motion was from 0 to 115 degrees, without joint effusion or 
ligamentous or architectural instability of the replacement, 
and was not further affected by pain, fatigability, 
incoordination, lack of endurance, or repeated testing.  X-
rays revealed stable bilateral total knee prosthesis.  The 
assessment was bilateral total knee replacements, and the 
physician opined that the veteran was not unemployable, as he 
was functionally able to return to sedentary work such as 
computer programming; the doctor also noted that the veteran 
had confounding other significant chronic health issues which 
affected his employability but were not service-connected.

Early July 2005 VA outpatient records noted that the veteran 
had been exercising regularly at home for the past 3 weeks, 
walking approximately 2 miles per day.  He currently 
participated in a 6-minute functional walk, exercised 20 
minutes walking on a treadmill, and participated in strength 
training using 35 pounds of resistance targeting the upper 
body.  He tolerated the exercise well.  In mid-July, the 
veteran was begun on an individual exercise program with a 
goal of 30 minutes of continuous exercise, which he completed 
without problems.  From August 2005 through June 2006, the 
veteran was noted to be exercising for increased amounts of 
time utilizing an exercise bicycle, walking, and a manual 
treadmill without medical complications.       

On January 2006 VA orthopedic examination, the veteran stated 
that he used a cane due to increased knee and back pain.  He 
currently weighed 337 pounds, and stated that he could walk 
.25 mile, lift 30 pounds, tie his own shoes, and perform his 
own activities of daily living.  He complained of back pain 
and knee stiffness.  Current examination showed normal 
alignment of the knees without varus or valgus deformity.  He 
had an antalgic gait favoring both knees.  Right knee range 
of motion was from 0 to 65 degrees, and left knee range was 
from 0 to 75 degrees.  Ligament testing of both knees was 
normal, without laxity.  Quadriceps and hamstring strength 
was 3/5 bilaterally.  The veteran heel- and toe-walked with 
good balance and coordination.  The diagnoses were lumbar 
spine DDD and status post bilateral total knee replacements.     

In this case, the above evidence of record does not show that 
the veteran's service-connected knee disabilities alone 
preclude him from securing and following a substantially 
gainful occupation.  More importantly, the medical evidence 
and opinions over the years, including the April 2005 and 
January 2006 VA examination reports, have consistently shown 
that, while the veteran's knee disabilities somewhat restrict 
and limit his activities and functions, they remains stable, 
enabling him to walk and exercise regularly, and that other 
disabilities which significantly limit his functions include 
his non-service-connected morbid obesity, lumbar DDD, and 
sleep apnea - which non-service-connected disabilities may 
not be considered in evaluating entitlement to TDIU.  The 
Board thus finds that, despite his service-connected knee 
disabilities, the veteran remains capable of performing the 
physical and mental acts required by some type of more 
sedentary gainful employment.    

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


